[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The motion by defendant for modification by increasing child support of two minor children is denied. The court fails to find a substantial and material change in the financial circumstances of the parties sufficient to warrant such modification. Fortunately for all, both parties financial circumstances have improved over the years.
While there exists some deviation from the support guidelines, the court finds such deviation to be justified in considering deviation criteria including significant visitation expenses, best interests of the children and needs of all of plaintiff's dependents, among others. Further, the court finds to substantial "shortfall" between defendant's income and expenses when she is receiving the $400 weekly child support.
Therefore, defendant's motion for modification is denied.
KULAWIZ, J.